Title: Abigail Adams to James Lovell, 20 September 1781
From: Adams, Abigail
To: Lovell, James


     
      
       20Sepbr. 1781
      
     
     In truth Friend thou art a Queer Being—laugh where I must, be candid where I can.—Your pictures are Hogarths. I shall find you out by and by—I will not Build upon other peoples judgements. My philosopher (I like the Name exceedingly) used to say I was a physiognomist. I have tried not unsuccessfully to find out the Heart of many a one by the countanance. I do not recollect that I ever had that opportunity with my correspondent, twice only in my life do I remember to have seen him, and then my harp was so hung upon the willows that I cared not whose face was sweet or sour. Yet do I remember the traits of Friendship and Benevolence were so conspicuous that they demanded a return in kind, and something like compassion, pitty, commisiration, call it by what Name you please I remember to have felt for the unjust sufferings of a worthy Man. But I did not study the Eye that best Index to the mind to find out how much of Rogury there was in the Heart, so here I have been these four years obtaining by peacemeal what I could have learnt in half an hour.
     You may easily suppose that I have before me your Letters of August 4th and 23 and Sepbr. 10th but where the inteligence is which you say you told me from Mason I know not. Possibly Rivington may give it to me. I suspect it was with the captured post. I perceive you are up in alt with your Superlatives. So am I. Rejoice with me, for I have got a Letter at last. My Dear Friend well—that is a cordial to my Heart. Longs to come home to his American dame—for all the French Spanish Dutch Madams. That is flattering to my vanity—but he does not say so. I only find it out by his saying if he once gets back he will never leave me again. If I ever live to see that once I will hold him to his word. My dear Charles, sweet Boy, been sick of a Fever, and no Mother at hand to nurse and administer to the dear fondling. How does this inteligence soften every fibre and improve the Mothers sad Capacity of pain.
     Thus do I run on because I know you take an Interest in my happiness and because I know I can make you feel. I hate an unfealing mortal. The passions are common to us all, but the lively sweet affections are the portion only of a chosen few. I rejoice to find you have recoverd your Health and Spirits. Maria too tells me she has been sick, by Sympathy I suppose—that she will come and see me as soon as she can ride. The embargo is taken off I find. If she comes suppose I should make an exchange, give her my Letters for hers. No I wont, I will keep them for—for—there would be too much honey for me who have no right to it.—Laugh and Satirize as much as you please. I Laugh with you to see what a figure your inventive Genious makes in picking up terms—tis necessary to keep a Watchfull Eye over you.
     Now to be a little serious, I think my good Gentleman is not very well pleased with the slow movements of the Mynheres—they do not accord with his feelings. He has no doubt forwarded his memorial with his Letters. The date of mine is the 22 of May. If any thing of a later date is sent to Congress, I wish you to transmit it by a private hand, I fear the post. We are in great hopes and high expectations of good News from the South. May it be better than our deserts or our hopes will again be Blasted. This vessel brings us News of a Naval engagement between Sir Peter Parker and some dutch Ships. You will have it in the papers. Many thanks for your attention to my and others things. If I had known of your Intention of again opening them I should have requested you to have kept out the white cloth and blew Sasnet to have forwarded provided an opportunity had offered. The rest may take their chance when they can.
     I did not misapply Cornelia for Portia. I new it to be no fiction. There realy existed the Dialogue I related and nearly in the same words as I could recollect.
    